Citation Nr: 1037272	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  05-27 847	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 10% for low back strain 
prior to August 2007.

2.  Entitlement to a rating in excess of 20% for low back strain 
since August 2007.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from February 1987 to January 
1991.

This appeal to the Board of Veterans Appeals (Board) originally 
arose from a July 2005 rating action that denied a rating in 
excess of 10% for low back strain.

In February 2006, the Veteran testified at a hearing before a 
decision review officer at the RO.

By rating action of March 2007, the RO denied a total disability 
rating based on individual unemployability due to service-
connected disabilities (T/R).

By rating action of September 2007, the RO granted a 20% rating 
for low back strain from August 2007; the matters of ratings in 
excess of 10% prior to August 2007 and 20% since August 2007 
remain for appellate consideration.

In March 2008, the Veteran testified at a Board hearing before 
the undersigned Veterans Law Judge (VLJ) at the RO.

In April 2008, the undersigned VLJ advanced this appeal on the 
Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

By decision of April 2008, the Board, in pertinent part, denied a 
rating in excess of 20% for low back strain.  The Veteran 
appealed the denial to the U.S. Court of Appeals for Veterans 
Claims (Court).  By July 2009 Order, the Court vacated that part 
of the Board's April 2008 decision that denied a rating in excess 
of 20% for low back strain, and remanded the matter to the Board 
for compliance with instructions contained in a July 2009 Joint 
Motion for Partial Remand of the Appellant and the VA Secretary.

By decision of December 2009, the Board remanded this case to the 
RO for further development of the evidence and for due process 
development.

For the reasons expressed below, the matters on appeal are again 
being remanded to the RO via the Appeals Management Center (AMC) 
in Washington, D.C.  The VA will notify the appellant when 
further action on her part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009)) includes, upon the 
submission of a substantially-complete application for benefits, 
an enhanced duty on the part of the VA to notify a claimant of 
the information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
it defines the obligation of the VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA, and the Court's Order, the Board finds that all 
notification and development action needed to fairly adjudicate 
the claims on appeal has not been accomplished.  

In her July 2006 claim for a T/R, the Veteran reported that she 
had been in receipt of Social Security Administration (SSA) 
disability benefits since November 2003.  While SSA records are 
not controlling for VA determinations, they may be "pertinent" 
to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, 
when the VA is put on notice of the existence of SSA records, as 
here, it must seek to obtain those records before proceeding with 
the appeal.  See Murincsak; also, Lind v. Principi, 3 Vet. App. 
493, 494 (1992).  Thus, the Board finds that the RO should obtain 
and associate with the claims folder a copy of the SSA decision 
awarding the Veteran disability benefits, together with all 
medical records underlying that determination, following the 
current procedures prescribed in 38 C.F.R. § 3.159(c) with 
respect to requesting records from Federal facilities.  Under 
38 C.F.R. § 3.159(b), efforts to obtain Federal records should 
continue until either the records are received or notification is 
provided that further efforts to obtain them would be futile.  
See 38 C.F.R. § 3.159(c)(1).   

The record also reflects that outstanding VA medical records 
should be obtained. The Board emphasizes that records generated 
by VA facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration thereof, regardless of 
whether those records are physically on file.  See Dunn v. West, 
11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992).  Thus, the Board finds that copies of the 
complete clinical records of all treatment and evaluation of the 
Veteran for her low back disability at the Murfreesboro, 
Tennessee VA Medical Center (VAMC) and the Chattanooga, Tennessee 
VA Clinic from June 2010 to the present time should be obtained 
and associated with the claims folder.  As noted above, under 
38 C.F.R. § 3.159(b), efforts to obtain Federal records should 
continue until either the records are received or notification is 
provided that further efforts to obtain them would be futile.  
See 38 C.F.R. § 3.159(c)(1).  

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific action 
requested on remand does not relieve the RO of the responsibility 
to ensure full compliance with the VCAA and its implementing 
regulations.  Hence, in addition to the action requested above, 
the RO should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claims on appeal.

Accordingly, this case is hereby REMANDED to the RO via the AMC 
for the following action:
  
1.  The RO should obtain from the SSA a 
copy of the decision awarding the Veteran 
disability benefits, together with all 
medical records underlying that 
determination.  In requesting these 
records, the RO should follow the current 
procedures of 38 C.F.R. § 3.159(c) with 
respect to requesting records from Federal 
facilities.  Under 38 C.F.R. § 3.159(b), 
efforts to obtain Federal records should 
continue until either the records are 
received or notification is provided that 
further efforts to obtain them would be 
futile.  See 38 C.F.R. § 3.159(c)(1).  All 
records/responses received should be 
associated with the claims folder.  

2.  The RO should obtain copies of the 
complete clinical records of all treatment 
and evaluation of the Veteran for her low 
back disability at the Murfreesboro, 
Tennessee VAMC and the Chattanooga, 
Tennessee VA Clinic from June 2010 to the 
present time.  In requesting these records, 
the RO should follow the current procedures 
of 38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal facilities.  
All records/responses received should be 
associated with the claims folder.

3.  If any records sought are not obtained, 
the RO should notify the appellant and her 
representative of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action to 
be taken.

4.  To help avoid future remand, the RO 
must ensure that all requested development 
action has been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West,        11 Vet. App. 
268, 271 (1998).   

5.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the claims on appeal in light 
of all pertinent evidence and legal 
authority.

6.  If any benefit sought on appeal has not 
been granted to the veteran's satisfaction, 
the RO must furnish her and her 
representative an appropriate Supplemental 
Statement of the Case that includes clear 
reasons and bases for all determinations, 
and affords them the appropriate time 
period for response before the claims 
folder is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is not 
the Board's intent to imply whether any benefit requested should 
be granted or denied.  The Veteran needs take no action until 
otherwise notified, but she may furnish additional evidence 
and/or argument during the appropriate timeframe.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 
109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
Court for additional development or 


other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2009).

